Name: Commission Regulation (EEC) No 3313/90 of 16 November 1990 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 318/12 Official Journal of the European Communities 17. 11 . 90 COMMISSION REGULATION (EEC) No 3313/90 of 16 November 1990 on the supply of various lots of skimmed-milk powder as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 4 269 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p . 6. O OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 17. 11 . 90 Official Journal of the European Communities No L 318/13 ANNEX I LOTS A and B 1 . Operation Nos ('): 929-936/90  Commission Decision of 1 . 3 . 1990 2. Programme : 1990 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 00145 Rome ; telex 626675 WFP I 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed milk powder 7. Characteristics and quality of the goods (2) (*) (J) : see OJ No C 216, 14. 8 . 1987, p. 4 (I.1.B.1 to I.1.B.3) 8 . Total quantity : 1 069 tonnes 9. Number of lots : two (A : 499 tonnes ; B : 570 tonnes) 10 . Packaging and marking : 25 kg (*) Q ; see OJ No C 216, 14. 8 . 1987, pp. 4 and 6 (under I.1.B.4 and 1.1 .BA3) Supplementary marking on packaging : see Annex II and OJ No C 216, 14. 8 . 1987, p. 6 (I.1.B.5) 11 . Method of mobilization of product : Community market The manufacture of skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by die recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 .  15. 1 . 1991 1 8. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 3 . 12. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 17. 12. 1990 (b) period for making the goods available at the port of shipment : 15  31 . 1 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Attention Mr N. Arend, BÃ ¢timent Loi 120, bureau 7/58, rue de la Loi 200, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on 26. 10 . 1990, fixed by Commission Regulation (EEC) No 3088/90 (OJ No L 295, 26. 10 . 1990, p. 40) No L 318/14 Official Journal of the European Communities 17. 11 . 90 LOTS C, D, E, F, G, H, I, and K 1 . Operation Nos ('): 978  1000/90  Commission Decision of 1 . 3 . 1990 2. Programme : 1989 : 150 tonnes 1990 : 2 265 tonnes 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) 0 (8) : see OJ No C 216, 14. 8 . 1987, p. 4 (I.1.B.1  1. 1 .B.3) 8 . Total quantity : 2 415 tonnes 9. Number of lots : eight (see Annex II) 10 . Packaging and marking : 25 kg (9)(10)(n) and see OJ No C 216, 14. 8 . 1987, pp. 4 and 6, I.1.B.4 and I.l.B.4.3 Supplementary marking on packaging : see Annex II and OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5) 1 1 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder, and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  15. 1 . 1991 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 12 noon on 3. 12. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 17. 12. 1990 (b) period for making the goods available at the port of shipment : 15  31 . 1 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Attention Mr N. Arend, BÃ ¢timent Loi 120, bureau 7/58, rue de la Loi 200, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer Q : refund applicable on 28 . 10 . 1990, fixed by Commission Regulation (EEC) No 3088/90 (OJ No L 295, 26. 10 . 1990, p. 40) 17. 11 . 90 Official Journal of the European Communities No L 318/15 LOTS L and M 1 . Operation Nos ('): 1013  1018/90  Commission Decision of 1 . 3 . 1990 2. Programme : 1989 : 570 tonnes 1990 : 215 tonnes 3 .- Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : India 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) Q : see OJ No C 216, 14. 8 . 1987, p. 4 (I.1.B.1  I.1.B.3), 8 . Total quantity : 785 tonnes 9. Number of lots : two (L : 515 tonnes ; M : 270 tonnes) 10 . Packaging and marking : 25 kg (') ( ,0) (") and see OJ No C 216, 14. 8 . 1987, pp. 4 and 6, I.1.B.4 and I.l.B.4.3 Supplementary marking on packaging : see Annex II and OJ No C 216, 14. 8 . 1987, p. 6 (under 1. 1 .B.5) 1 1 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder, and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  15. 1 . 1991 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4): 12 noon on 3. 12. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 17. 12. 1990 (b) period for making the goods available at the port of shipment : 15  31 . 1 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de I aide alimentaire, Attention Mr N. Arend, BÃ ¢timent Loi 120, bureau 7/58, rue de la Loi 200, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer 0 : refund applicable on 28 . 10 . 1990, fixed by Commission Regulation (EEC) No 3088/90 (OJ No L 295, 26. 10. 1990, p. 40) No L 318/ 16 Official Journal of the European Communities 17. 11 . 90 Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary for each action number/shipping number a certifi ­ cate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactivity analysis must indicate the caesium-134 and - 137 levels. (3) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes. (*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin for each action number/shipping number. Q The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate for each action number/ shipping number. (8) Radiation certificate must be issued by official authorities and be legalized for Egypt. (9) Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. (10) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schiitz BV, Postbus 1438, Blaak 16. NL-3000 BK Rotterdam. (") The successful tenderer has to submit to the recipient's agent a complete packaging list of each container, specifying the number of bags belonging to each shipping number as specified in the invita ­ tion to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. Official Journal of the European Communities No L 318/1717. 11 . 90 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot Total quantity(tonnes) Partial quantities (tonnes) Beneficiary Recipient country Markings on the packaging DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem ( i ) (2) (3) (4) (5) (6) A 499 200 * Cameroon Action No 929/90 / Cameroon 0077302 / Vit. DSM / Gift of the European Economic Community / Action of the World Food Programme / Douala 209 WFP BÃ ©nin Action No 930/90 / BÃ ©nin 0209602 / Lep Vit. / Don de la CommunautÃ © Ã ©conomique europÃ ©enne ./ Action du programme alimentaire mondial / Cotonou 90 i Niger Action No 931 /90 / Niger 0244503 / Lep Vit. / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial / Cotonou en transit vers Niger B 570 160 140 Yemen CÃ ´te-d'Ivoire Action No 932/90 / Yemen 0304200 / Vit. DSM / Gift of the European Economic Community / Action of the World Food Programme / Aden Action No 933/90 / CÃ ´te-d'Ivoire 0335800 / Lep Vit. / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial / Abidjan 30 WFP Equatorial Guinea Action No 934/90 / Equatorial Guinea 0260202 / Vit. DSM / Gift of the European Economic Community / Action of the World Food Programme / Malabo 70 Equatorial Guinea Action No 935/90 / Equatorial Guinea 0260202 / Vit. DSM / Gift of the European Economic Community / Action of the World Food Programme / Bata 170 i Sudan Action No 936/90 / Sudan 0053102 / Vit. DSM / Gift of the European Economic Community / Action of the World Food Programme / Sudan C 75 75 AATM Chile ' AcciÃ ³n No 978/90 / Leche en polvo / Chile / AAIM / 901722 / Coyahique via Chacabuco / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita D 405 405 Caritas N HaÃ ¯ti Action No 979/90 / Lait en poudre / HaÃ ¯ti / Caritas N / 900302 / Port-au-Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite No L 318/18 Official Journal of the European Communities 17. 11 . 90 DesignaciÃ ³n del lote Parti Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Beneficiario Modtager Pais destinatario Modtagerland InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem (i ) (2) (3) (4) (5) (6) E 300 300 Protos HaÃ ¯ti Action No 980/90 / Lait en poudre / HaÃ ¯ti / Protos / 901502 / Port-au-Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite F 525 300 Oxfam Belgium RepÃ ºblica Dominicana AcciÃ ³n No 981 /90 / Leche en polvo / RepÃ ºblica Dominicana / Oxfam B / 900801 / Santo Domingo / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 45 CAM RepÃ ºblica Dominicana AcciÃ ³n No 982/90 / Leche en polvo / RepÃ ºblica Dominicana / CAM / 902000 / Santo Domingo / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 150 Caritas N RepÃ ºblica Dominicana AcciÃ ³n No 983/90 / Leche en polvo / RepÃ ºblica Dominicana / Caritas Neerlandica / 900303 / Santo Domingo / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 30 Prosalus RepÃ ºblica Dominicana AcciÃ ³n No 984/90 / Leche en polvo / RepÃ ºblica Dominicana / Prosalus / 905516 / Ysura Azua vÃ ­a Santo Domingo / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita G 360 195 Caritas Germany Egypt Action No 985/90 / Milk Powder / Egypt / Caritas Germany / 900443 / Cairo via Alexandria / Gift of the European Economic Community / For free distribution 165 CAM Egypt Action No 986/90 / Milk Powder / Egypt / CAM / 902027 / Cairo via Alexandria / Gift of the European Economic Community / For free distribution H 150 60 AATM Togo Action No 987/90 / Lait en poudre / Togo / AATM / 901712 / Dapaong via LomÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 45 Oikos Angola AcÃ §Ã £o No 988/90 / Leite em pÃ ³ / Angola / OIKOS / 906700 / Malanje via Luanda / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 45 AATM RÃ ©publique Centrafricaine Action No 989/90 / Lait en poudre / RÃ ©publique Centrafricaine / AATM / 901706 / Bangui via Douala / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 17. 11 . 90 Official Journal of the European Communities No L 318/ 19 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem (i ) (2) (3) (4) (5) (6) I 480 15 SSP Madagascar Action No 990/90 / Lait en poudre / Madagascar / SSP / 901301 / Majunga / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 30 AATM Madagascar Action No 991 /90 / Lait en poudre / Madagascar / AATM / 901731 / Toliary / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 30 AATM Madagascar Action No 992/90 / Lait en poudre / Madagascar / AATM / 901737 / Toamasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 45 AATM Madagascar Action No 993/90 / Lait en poudre / Madagascar / AATM / 901743 / Fianarantsoa via Toamasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 15 Appel dÃ ©tresse Madagascar Action No 994/90 / Lait en poudre / Madagascar / Appel dÃ ©tresse / 906801 / Antanarivo via Toamasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 80 Caritas AlemÃ £ MoÃ §ambique AcÃ §Ã £o No 995/90 / Leite em pÃ ³ / MoÃ §ambique / Caritas AlemÃ £ / 900428 / Xai Xai via Maputo / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 85 Caritas AlemÃ £ MoÃ §ambique AcÃ §Ã £o No 996/90 / Leite em pÃ ³ / MoÃ §ambique / Caritas AlemÃ £ / 900429 / Inhambane via Maputo / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 180 Caritas AlemÃ £ MoÃ §ambique AcÃ §Ã £o No 997/90 / Leite em pÃ ³ / MoÃ §ambique / Caritas AlemÃ £ / 900430 / Maputo / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita K 120 60 SSP Uganda Action No 998/90 / Milk Powder / Uganda / SSP / 901304 / Kampala via Mombasa / Gift of the European Economic Community / For free distribution 45 ICR Uganda Action No 999/90 / Milk Powder / Uganda / ICR / 904606 / Kampala via Mombasa / Gift of the European Economic Community / For free distribution 15 CRS Pakistan Action No 1000/90 / Milk Powder / Pakistan / CATHWEL / 900123 / Islamabad via Karachi / Gift of the European Economic Community / For free distribution